DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, 10, 12-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruit et al. (US 2008/0170668; hereinafter Kruit).

Regarding claim 1, Kruit discloses an x-ray tube (1) comprising: a cathode (3) and an anode (2) necessarily electrically insulated from one another (in order to generate an electron beam); an x-ray window (4), associated with the anode (2); the cathode (3) configured to emit electrons towards the x-ray window (4); the x-ray window (4) including a target material (par. 26) for generation of x-rays in response to impinging electrons from the cathode, the target material spread throughout the entire x-ray window (fig. 1); the x-ray window includes ≥75 mass percent of a single element, the single element is molybdenum, rhodium, rhenium, or tungsten (par. 26).

Regarding claim 5, Kruit discloses wherein the x-ray window (at 4) includes two opposite faces, each opposite face exposed to gas or vacuum (8), and a material composition at each of the two opposite faces includes ≥75 mass percent of the single element (par. 26).

Regarding claim 6, Kruit discloses wherein a material composition of the x-ray window (4) and a material composition of the anode (2) are the same (par. 26).

Regarding claim 7, Kruit discloses wherein the x-ray window comprises ≥75 mass percent tungsten, and the x-ray window is attached to a portion of the anode comprising ≥75 mass percent tungsten (par. 26).

Regarding claim 8, Kruit discloses wherein the anode and the x-ray window each comprise ≥75 mass percent tungsten (par. 26) or molybdenum.

Regarding claim 10, Kruit discloses wherein the x-ray window includes ≥95 mass percent of the single element (par. 26).

Regarding claim 12, Kruit discloses wherein the x-ray window does not include beryllium (par. 26).

Regarding claim 13, Kruit discloses a homogeneous material composition throughout the x-ray window (par. 4).

Regarding claim 14, Kruit discloses wherein the x-ray window (4) and the target material (2) are combined in a single layer of material having a single material composition (par. 26).

Regarding claim 16, Kruit discloses an x-ray tube (1) comprising: a cathode (3) and an anode (2) necessarily electrically insulated from one another (in order to generate an electron beam); an x-ray window (4), associated with the anode (2); the cathode (3) configured to emit electrons towards the x-ray window (4); the x-ray window includes a target material (par. 26) for generation of x-rays in response to impinging electrons from the cathode; the x-ray window includes ≥75 mass percent of a single element, the single element is molybdenum, rhodium, rhenium, or tungsten (par. 26); and the x-ray window includes two opposite faces, each opposite face exposed to gas or vacuum (8), and a material composition at each of two opposite faces is ≥75 mass percent of the single element (of 2).

Regarding claim 17, Kruit discloses wherein the x-ray window and the target material are combined in a single layer of material (2) having a single material composition (par. 26).

Regarding claim 18, Kruit discloses wherein a material composition of the x-ray window and a material composition of the anode are the same (par. 26).

Regarding claim 19, Kruit discloses an x-ray tube (1) comprising: a cathode (3) and an anode (2) necessarily electrically insulated from one another (in order to generate an electron beam) ; an x-ray window (4), associated with the anode (2); the cathode (3) configured to emit electrons towards the x-ray window (4); the x-ray window (4) includes a target material (par. 26) for generation of x-rays in response to impinging electrons from the cathode (2); and a material composition of the x-ray window (4) and a material composition of the anode (2) are the same (par. 26).

Regarding claim 20, Kruit discloses wherein the x-ray window (4) and the target material (2) are combined in a single layer of material (fig. 1) having a single material composition (par. 26).

Claims 1 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki et al. (US 2012/0318987; hereinafter Miyazaki).

Regarding claim 1, Miyazaki discloses an x-ray tube (fig. 5) comprising: a cathode (1) and an anode (16) electrically insulated from one another (via 8); an x-ray window (17), associated with the anode (16); the cathode (1) configured to emit electrons towards the x-ray window (17); the x-ray window including a target material (par. 62) for generation of x-rays in response to impinging electrons from the cathode, the target material spread throughout the entire x-ray window; the x-ray window includes ≥75 mass percent of a single element (par. 62), the single element is molybdenum, rhodium, rhenium, or tungsten (par. 43).

Regarding claim 16, Miyazaki discloses an x-ray tube (fig. 5) comprising: a cathode (1) and an anode (16) electrically insulated from one another (via 8); an x-ray window (17), associated with the anode (16); the cathode (1) configured to emit electrons towards the x-ray window (17); the x-ray window includes a target material (par. 62) for generation of x-rays in response to impinging electrons from the cathode; the x-ray window includes ≥75 mass percent of a single element (par. 62), the single element is molybdenum, rhodium, rhenium, or tungsten (par. 43); and the x-ray window includes two opposite faces, each opposite face exposed to gas or vacuum (via 8), and a material composition at each of two opposite faces is ≥75 mass percent of the single element (par. 62).

Regarding claim 17, Miyazaki discloses wherein the x-ray window and the target material are combined in a single layer of material (16(17)) having a single material composition (par. 62).

Regarding claim 18, Miyazaki discloses wherein a material composition of the x-ray window and a material composition of the anode are the same (par. 62).

Regarding claim 19, Miyazaki discloses an x-ray tube (fig. 5) comprising: a cathode (1) and an anode (16) electrically insulated from one another (via 8) ; an x-ray window (17), associated with the anode (16); the cathode (1) configured to emit electrons towards the x-ray window (17); the x-ray window (17) includes a target material (par. 62) for generation of x-rays in response to impinging electrons from the cathode (1); and a material composition of the x-ray window and a material composition of the anode  are the same (par. 62).

Regarding claim 20, Miyazaki discloses wherein the x-ray window and the target material are combined in a single layer of material having a single material composition (par. 62).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki as applied to claim 1 above.
Miyazaki discloses claim 1. Miyazaki further discloses Miyazaki wherein 0.015 mm ≤ ThW, where ThW is a thickness of the x-ray window (pars. 62 and 67).
However, Miyazaki fails to disclose wherein 0.005 mm ≤ ThW ≤ 0.2 mm, wherein 0.015 mm ≤ ThW ≤ 0.06 mm, or wherein 0.025 mm ≤ ThW ≤ 0.051 mm.
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Miyazaki with the above thicknesses, since where the general conditions of a claim are disclosed in the prior art (Miyazaki: pars. 62 and 67), discovering the optimum or working ranges or values involves only routine skill in the art. One would have been motivated to make such a modification for ensuring the target doesn’t melt (Miyazaki: par. 67).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kruit/Miyazaki as applied to claim 1 above, and further in view of Chen et al. (US 2007/0237302; hereinafter Chen).
Kruit/Miyazaki discloses claim 1. 
However, Miyazaki fails to disclose a focusing plate and a filament attached to the cathode, the focusing plate spaced apart from the filament; an open channel of the focusing plate aligned with a longitudinal dimension of the filament; and tabs of the focusing plate bordering the open channel and bent to align with a location of the filament, such that an imaginary plane, extending between an edge of the tabs at the open channel, extends through the filament.
Cheng teaches a focusing plate (110) and a filament (in 204) attached to the cathode, the focusing plate (110) spaced apart from the filament (in 204); an open channel (204) of the focusing plate aligned with a longitudinal dimension of the filament (in 204); and tabs (212/214) of the focusing plate bordering the open channel and to align with a location of the filament, such that an imaginary plane, extending between an edge of the tabs at the open channel, is relative to the filament (par. 35).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Miyazaki with the teaching of Chen, since one would have been motivated to make such a modification for obtaining the desired image quality (Chen: par. 35). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to further modify with bends and extensions, since rearranging parts of an invention involves only routine skill in the art (Chen: par. 35). One would have been motivated to make such a modification for obtaining the desired image quality (Chen: par. 35). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11081311 (hereinafter USPN ‘311) in view of Miyazaki.
USPN ‘311 claims an x-ray source (claim 20) comprising: a cathode and an anode electrically insulated from one another (line 2 of claim 20); the cathode configured to emit electrons towards (lines 3-4); the x-ray target includes ≥75 mass percent of a single element, the single element is molybdenum, rhodium, rhenium, or tungsten, wherein the x-ray target includes ≥75 mass percent tungsten; and lanthanum oxide (last 7 lines).
However, USPN ‘311 fails to claim the x-ray window including a target material for generation of x-rays in response to impinging electrons from the cathode, the target material spread throughout the entire x-ray window.
Miyazaki teaches the x-ray window including a target material (par. 62) for generation of x-rays in response to impinging electrons from the cathode, the target material spread throughout the entire x-ray window (par. 62).
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘311 with the teaching of Miyazaki, since these target configurations were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute (Miyazaki: figs. 5-7). One would have been motivated to make such a modification for downsizing (Miyazaki: par. 4).  

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11152184 (hereinafter USPN ‘184) in view of Miyazaki.
USPN ‘184 claims an x-ray source (claim 1) comprising: a cathode and an anode electrically insulated from one another (lines 2-3 of claim 1); the x-ray target includes ≥75 mass percent of a single element, the single element is molybdenum, rhodium, rhenium, or tungsten (claim 2); and a focusing plate and a filament attached to the cathode, the focusing plate spaced apart from the filament; an open channel of the focusing plate aligned with a longitudinal dimension of the filament; and tabs of the focusing plate bordering the open channel and bent to align with a location of the filament, such that an imaginary plane, extending between an edge of the tabs at the open channel, extends through the filament (claim 4).
However, USPN ‘184 fails to claim the x-ray window including a target material for generation of x-rays in response to impinging electrons from the cathode, the target material spread throughout the entire x-ray window.
Miyazaki teaches the x-ray window including a target material (par. 62) for generation of x-rays in response to impinging electrons from the cathode, the target material spread throughout the entire x-ray window (par. 62).
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘184 with the teaching of Miyazaki, since these target configurations were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute (Miyazaki: figs. 5-7). One would have been motivated to make such a modification for downsizing (Miyazaki: par. 4).  
	
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884